IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


R.M.,                                         : No. 444 EAL 2019
                                              :
                      Respondent              :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
               v.                             :
                                              :
                                              :
A.C.,                                         :
                                              :
                      Petitioner              :


                                        ORDER



PER CURIAM

        AND NOW, this 29th day of October, 2019, the Petition for Allowance of Appeal is

DENIED.